Citation Nr: 0432391	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  95-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, including combat service during World War II, 
and his decorations include the Distinguished Flying Cross 
and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 Administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which determined that the 
veteran did not meet the criteria for prisoner of war (POW) 
status.  The veteran perfected a timely appeal of this 
determination to the Board.  In December 1998, the Board 
denied the veteran's claim seeking recognition as a former 
POW for VA purposes.  The veteran appealed the Board's 
decision to the United States Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims) (Court).  In a Memorandum Decision, dated in November 
2000, the Court vacated the Board's decision and remanded the 
case for additional proceedings.  In June 2002, the Board 
again denied the veteran's claim.  The veteran appealed to 
the Court, which vacated the Board's decision in February 
2004, and remanded the case for another decision.  

FINDINGS OF FACT

1.  The veteran was interned by the Swiss Government in 
Davos, Switzerland, from July 1944 to September 1944.

2.  During his period of Swiss internment, the veteran did 
not experience the kinds of physical or psychological 
hardships or abuse, malnutrition, and unsanitary conditions 
comparable to those experienced by POWs held in enemy camps.


CONCLUSION OF LAW

The criteria for establishing recognition as a former POW 
have not been met.  38 U.S.C.A. §§ 101(32)(A), (B), 5107(b) 
(West 2002); 38 C.F.R. § 3.1(y)(2)(i) (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist.  In 
reaching this decision, the Board notes that the Board's 
decision to proceed does not prejudice the veteran in the 
disposition of his claim of entitlement to former POW status 
for VA purposes.  In this regard, the Board notes that in the 
September 1995 Statement of the Case and the December 1995 
Supplemental Statement of the Case, as well as in the Board's 
December 1998 decision and in Judge Holdaway's dissent from 
the Court's November 2000 per curiam decision, VA and the 
Court have notified the veteran of all regulations pertinent 
to a claim of entitlement to former POW status, informed him 
of the evidence necessary to substantiate his claim, and 
explained to him the reasons why his claim was denied.  
Moreover, the Board granted the veteran's requests for 
extensions of time to submit additional evidence directly to 
the Board, which he did and which has been considered in his 
appeal.

In addition, the Board observes that the Court has concluded 
that the VCAA is not applicable where, as here, the appellant 
has been fully notified and is aware of the type of evidence 
required to substantiate his claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").
Facts

The veteran maintains that he is entitled to recognition as a 
former POW due to his internment in Switzerland during World 
War II.  In essence, he contends that the conditions of his 
internment were comparable to those experiences of all 
internees held in camps of enemy governments, to include 
those of German POWs held by the United States.  In addition, 
he earnestly challenges the notion that Switzerland was a 
neutral country; instead, he asserts that during World War 
II, Switzerland assisted Germany in numerous ways and thus 
its neutrality was a "sham," and it should be considered an 
"enemy" government within the meaning of 38 U.S.C.A. 
§ 101(32)(A).  Finally, he contends the Board erred by 
failing to address two service department documents which 
refer to the veteran as a former POW.

In support of these contentions, the veteran has submitted 
numerous statements, prepared by himself and others, 
including those who were also interned in Switzerland during 
World War II, together with newspaper articles and other 
documentary evidence.  He also testified at hearings held 
before a hearing officer at the RO in October 1995, before a 
former Board Member in August 1998, and before the 
undersigned Board Member in February 2002.

The following facts in this case are generally not in 
dispute.  The veteran served on active duty from August 1942 
to November 1945.  On July 20, 1944, the veteran was interned 
in Davos, Switzerland, after being forced to parachute from a 
plane (records confirm that the veteran was a navigator in 
the United States Army) that was damaged during a mission 
over Germany.  Initially, his orders, given by an Army 
General, were to not try to escape.  On September 25, 1944, 
however, a representative of the General informed the veteran 
that, if the opportunity arose, he (and others) could escape.  
Thereafter, on September 30, 1944, the veteran, along with 
two other servicemen, hired a Swiss civilian to assist them 
in their escape attempt.  They succeeded and reported back to 
their headquarters in Bari, Italy, on October 3, 1944.

The evidence on which this case turns includes a signed, VA 
Form 10-0048, Former POW Medical History, dated in March 
1984.  On the form, the veteran indicated that he had jumped 
out of a damaged plane because the aircraft had been shot 
down and stated that he was captured on approximately July 
20, 1944.  The veteran also reported that he was held in 
Davos, Switzerland, for approximately three months prior to 
his escape.  In addition, he specifically denied experiencing 
any of the following during his internment: intimidation; 
beatings; witnessing beatings; physical torture; witnessing 
physical torture; or being held in isolation or close 
quarters.  Moreover, he denied that there were attempts made 
to use him for propaganda purposes.

On that form, the veteran also denied experiencing any of the 
following: prolonged periods of fear and anxiety; prolonged 
periods of depression; loneliness and isolation from other 
POWs; periods of nightmares, confusion or delirium during 
captivity; forced marches; and thoughts or attempts of 
suicide.  In addition, he indicated that his average daily 
diet was adequate in each of the food items listed.  Further, 
he denied developing any of the diseases identified on the 
form.  The veteran also denied having had any of the 
conditions listed on the form during his internment and 
reported that, during that time, he was not exposed to either 
cold or heat.  In addition, he reported that he had had 
surgery during his confinement to treat the injuries he 
sustained while parachuting to safety.  Finally, he stated 
that he paid a Swiss guide to get him to France.

In connection with claims filed with the RO, the veteran 
filed an additional signed VA Form 10-0048, Former POW 
Medical History, in September 1993.  On the form, he 
reiterated that he sustained an injury to his right eye and 
nose during service as a consequence of the shooting down of 
the aircraft on which he was flying; he added that he also 
incurred a back injury.  In addition, he again stated that he 
was captured on approximately July 20, 1944, and that he was 
held in Davos, Switzerland, for approximately three months 
prior to his escape.

On the form, the veteran indicated (by "X" marks) that, 
during his internment, he was subjected to constant 
intimidation and occasional beatings; he also reported 
occasionally witnessing others being beaten.  In addition, 
the veteran stated that he endured psychological torture and 
reported being isolated for two days in a railroad car.  He 
specifically denied, however, experiencing or witnessing 
physical torture. Further, the veteran indicated that there 
were no attempts made to use him for propaganda purposes, 
although he did report being subjected to repeated 
interrogations by "German oriented interrogators."

The veteran further reported experiencing prolonged periods 
of fear and anxiety, depression and helplessness, as well as 
periods of nightmares, confusion or delirium during 
captivity.  He reported being exposed to the cold in 
captivity, including frostbite, immersion of foot or hand, 
and immersion in cold water.  The veteran, though, denied 
suffering from loneliness and isolation from other POWs; 
forced marches; and thoughts or attempts of suicide.

Additionally, the veteran indicated that his average daily 
diet was adequate for water, bread, legumes, and dairy 
products; however, he described his diet as inadequate with 
respect to broth, rice, potatoes, meat, fruits and 
vegetables.  Further, he selected "none" for "soup with 
pieces of fish, meat or poultry," nuts, fish and millet.  
With the exception of vitamin deficiency, he denied 
developing any of the diseases identified on the form.  

The veteran also reported experiencing the following during 
captivity: rapid heart beats; skipped or missed heart beats; 
impaired vision; poor night vision; numbness, tingling or 
pain in the fingers or feet; cavities; excessive thirst; 
blisters; numbness or weakness in the arms or legs; pale 
skin; nausea; vomiting; diarrhea; chills; aches or pains in 
the muscles and/or joints; frequent urination; unsteady gait; 
swelling in the joints; selling in the legs and/or feet; 
swelling of the muscles; broken bones; and psychological or 
emotional problems.

On that same form, the veteran also reported that he suffered 
from continuous back problems that he asserted stemmed from 
an injury he sustained while "bailing out" from his combat 
aircraft.  Further, he complained of suffering from recurrent 
nose and eye problems.  The veteran again noted that had 
undergone surgery during his confinement to treat the 
injuries he sustained while parachuting to safety. Finally, 
he reiterated that he paid a Swiss guide to get him to 
France.

Thereafter, in the February 1995 Administrative decision on 
appeal, the RO determined that the veteran did not meet the 
criteria for POW status, reasoning that he was not detained 
by an enemy government and that the conditions of his 
detainment did not meet the criteria for prisoner of war 
internment.  The veteran initiated his appeal at that time.

In conjunction with his appeal, the veteran submitted a 
General Services Administration (GSA) Form 6923, dated in 
April 1980, which states that the veteran's "record of 
service in the Army indicates that [he was] in a POW status 
from July 20, 1944, to October 3, 1944."  

In his October 1995 hearing before a hearing officer at the 
RO, the veteran testified that during his internment, he was 
housed in a hotel that was converted into a military barracks 
and was confined to the town of Davos, Switzerland, which he 
indicated was located in a valley that was surrounded by 
mountains.  In addition, he stated that he was subjected to 
roll call every evening.  He reported that the first few 
servicemen who attempted to escape from Switzerland were sent 
to a Swiss prison where conditions were comparable to a 
German prison (i.e. food was scarce and prisoners had to 
sleep on a floor, etc.).   The veteran further testified to 
the Swiss government's lack of neutrality. 

The veteran also submitted an October 1944 "Restricted 
Military Record," containing the subject heading, "Movement 
Orders Group N322."  The form states that the individuals 
listed were "released or escaped from enemy territory;" the 
veteran was one of the servicemen identified.

In August 1998, the veteran testified in support of his POW 
claim at a hearing conducted before a former Member of the 
Board.  After reiterating his prior contentions, the veteran 
stated that upon his capture, he was rounded up by Swiss 
guards and subjected to a "full-scale interrogation."  He 
reported that he was then sent to a "camp" at Davos, 
Switzerland, a location that he described as a village 
between mountains.  He then clarified that he slept in a 
hotel, which had been converted for military purposes. The 
veteran indicated that the heating there was very poor but 
said that the sleeping area was adequate.  Further, he 
acknowledged that he was provided the same food that ordinary 
Swiss citizens were eating at that time.

The veteran stated that he was allowed to walk unaccompanied 
in the town during the day, but had to be back for roll call 
in the evening.  He also stated that, although captured 
servicemen were treated very harshly if apprehended during an 
unsuccessful escape attempt, he had no personal knowledge of 
that at the time.  In any event, though, he stated that 
unsuccessful escapees were sent to prison and that those 
facilities were more severe in condition.  He stated he was 
not physically abused while interned.  He intimated, however, 
that he was unhappy with the results of the surgery he 
underwent during internment to mend the injuries he sustained 
upon crash landing. 

The Board denied the veteran's claim seeking recognition as a 
POW in December 1998.  Thereafter, the Court vacated and 
remanded the claim in November 2000, for the Board's failing 
to consider the 1993 Former POW Medical History report.
Following the Court's remand, because the Member who chaired 
the August 1998 Board hearing was no longer employed by the 
Board, the veteran accepted the Board's invitation to testify 
at another Board hearing.

In February 2002, a hearing was conducted before the 
undersigned Veterans Law Judge.  During the hearing, the 
veteran again challenged the notion of Swiss neutrality and 
argued that history shows that Switzerland was aligned with 
Germany, citing documentary evidence of an economic 
interrelationship between the two countries during the war.  
As such, he essentially maintained that Switzerland should be 
considered to have been an "enemy" during World War II.

Alternatively, the veteran contended that the conditions of 
his internment were comparable to those of POWs held by enemy 
governments.  In this regard, he acknowledged that he was not 
aware of the repercussions of a failed escape attempt while 
in Switzerland, but argued that all Swiss internees should be 
treated alike, i.e., those who unsuccessfully attempted to 
escape and were imprisoned, as well as those that either were 
successful or did not try.  He referred to documentary 
evidence relating to the experiences of other former American 
servicemen who were interned in Switzerland during World War 
II.  The veteran also cited figures indicating that many 
Americans interned in Switzerland died there and that food 
and supplies were rationed.  Moreover, he asserted that the 
comparison should be made against all enemy countries, not 
just Germany, i.e., conditions should be contrasted to those 
circumstances and experiences of former POWs interned in 
Italy and elsewhere.  

The veteran described the food he was served as "poor," but 
continued to acknowledge that it was similar to that eaten by 
the surrounding Swiss citizens.  He spoke of the lack of hot 
water as well.  He described the nearby Swiss population as 
"pro-American."  The veteran also stated that he had to 
"check in at night," which is consistent with his prior 
testimony that he was able to walk around the town.  

With regard to the seemingly contrary indications on his 
September 1993 POW Medical History form, on which he asserted 
having endured physical abuse, the veteran clarified that, in 
the beginning, he was "pushed around a little bit," but 
stated that the problem was "more a matter of being cooped 
up, losing your freedom."  The veteran explained that the 
1993 form did not allow him to fully explain the cause of 
such symptoms.  He indicated that it did not mean anything to 
him at that time when he filled it out, but "as you go along 
things come up."  He then referenced the hardships of the 
injuries he received upon his initial crash landing into 
Switzerland, as well as his climb over the mountain during 
his escape.  He concluded his hearing by testifying that due 
to the nature of the VA health care system, veterans with POW 
status were assigned a higher priority in treatment, and that 
such priority was important to him because of his need for 
treatment of the residuals of these injuries.  

The Board again denied the veteran's claim for recognition as 
a POW in June 2002.  The veteran appealed the decision to the 
Court, which vacated and remanded the case in February 2004, 
for failing to compare the circumstances of the veteran's 
internment to those "under which persons have generally been 
forcibly detained or interned by enemy governments during 
periods of war."  The Court also found that the Board failed 
to address the veteran's argument that "the phrase 
'circumstances under which persons have generally been 
forcibly detained or interned by enemy governments during 
periods of war' should not be limited to an examination of 
the treatment of American POWs by enemies of the United 
States," but should also include how the U.S. treated German 
POWs. 

During the pendency of this phase of the appeal, in April 
2004, the RO granted service connection for residuals of cold 
injuries to both feet, vascular disease to both feet and 
legs, and degenerative disc disease of the lumbar and 
cervical spine, all as a result of the injuries he sustained 
on his crash landing and while crossing the Alps to escape 
internment.  The veteran, through his attorney, argues that 
the grant of these claims goes further to prove that the 
veteran suffered physical hardship while interned, sufficient 
to satisfy the requirements of 38 C.F.R. § 3.1(y).

Entitlement to POW Status

As discussed above, the veteran contends that his internment 
in Switzerland satisfies the criteria for recognition as a 
former POW under the governing statute.  Specifically, 38 
U.S.C.A. § 101(32) states that,

the term "former prisoner of war" means a 
person who, while serving in the active 
military, naval, or air service, was forcibly 
detained in the line of duty, 

(A) by an enemy government or its agents, or a 
hostile force, during a period of war; or

(B) by a foreign government or its agents, or 
a hostile force, under circumstances which the 
Secretary finds to have been comparable to the 
circumstances under which persons have 
generally been forcibly detained or interned 
by enemy governments during periods of war.  

38 U.S.C.A. § 101(32)(A), (B).

It is noted that the statute gives VA the discretion to make 
a determination of POW status under 38 U.S.C.A. § 101(32)(B).
Notwithstanding the veteran's sincere and repeated arguments 
to the contrary, as well as the accounts contained in several 
recent news reports, the United States government has not 
recognized Switzerland as either an ally of Germany or a 
member of the Axis powers during World War II.  As such, 38 
U.S.C.A. 
§ 101(32)(A) is not applicable to this claim.  Accordingly, 
the veteran's claim must be adjudicated as one seeking former 
POW status based on his internment by a foreign, as opposed 
to an enemy, government or hostile force under 38 U.S.C.A. 
§ 101(32)(B).  The latter subsection affords the Board 
discretion to find the circumstances comparable to those 
under section 101(32)(A).

Pursuant to 38 U.S.C.A. § 101(32)(B), VA has promulgated the 
following regulation regarding "prisoner of war" status:

(1)  Decisions based on service department 
findings.  The Department of Veterans 
Affairs shall accept the findings of the 
appropriate service department that a 
person was a prisoner of war during a 
period of war unless a reasonable basis 
exists for questioning it.  Such findings 
shall be accepted only when detention or 
internment is by an enemy government or its 
agents. 

(2)  Other decisions.  In all other 
situations, including those in which the 
Department of Veterans Affairs cannot 
accept the service department findings, the 
following factors shall be used to 
determine prisoner of war status:

(i) Circumstances of detention or 
internment.  To be considered a former 
prisoner of war, a serviceperson must 
have been forcibly detained or interned 
under circumstances comparable to those 
under which persons generally have been 
forcibly detained or interned by enemy 
governments during periods of war.  
Such circumstances include, but are not 
limited to, physical hardships or 
abuse, psychological hardships or 
abuse, malnutrition, and unsanitary 
conditions.  Each individual member of 
a particular group of detainees or 
internees shall, in the absence of 
evidence to the contrary, be considered 
to have experienced the same 
circumstances as those experienced by 
the group. 

38 C.F.R. § 3.1(y).

The Board observes that by the language of 38 C.F.R. 
§ 3.1(y)(1), service department determinations shall be 
accepted when detention or internment is by an enemy 
government or its agents.  The veteran points to two 
documents which constitute a service department finding that 
he is in fact a former POW - first, the October 1944 Movement 
Orders, which lists the veteran as having been "released or 
escaped from enemy territory," and second, the April 1980 
GSA statement indicating he had "POW status from July 20, 
1944, to October 3, 1944."  The Board finds, however, that 
because it has been established that the Swiss government was 
not an "enemy government," but instead a foreign 
government, the service department provision of § 3.1(y)(1) 
does not apply.  This status determination, therefore, falls 
under § 3.1(y)(2), Other decisions, which requires a finding 
that the veteran was interned under "circumstances 
comparable to those under which persons generally have been 
forcibly detained or interned by enemy governments during 
periods of war."  38 C.F.R. § 3.1(y)(2).

As an initial matter on this point, the veteran contends that 
this analysis should include comparisons to the circumstances 
under which any group of persons has been held captive by an 
enemy government, to include those circumstances under which 
the German POWs were held by the U.S. government.  The Board 
finds this argument without merit for the reasons stated 
below.  

The Board observes that the VA regulation, 38 C.F.R. 
§ 3.1(y), may not be interpreted in isolation from the 
statute by which it was promulgated, and that the starting 
point for interpreting a statute is its language.  See Good 
Samaritan Hospital v. Shalala, 508 U.S. 402, 409 (1993).
The statute that defines the term of art prisoner of war, 
38 U.S.C.A. § 101(32), makes an intentional distinction 
between "enemy" and "foreign" governments by delineating 
sections (A) and (B) respectively.  It gives meaning to these 
terms with respect to, and from the viewpoint of, the United 
States government.  This is to say that the statute itself 
was promulgated for execution by the United States Department 
of Veterans Affairs, with regard to veterans of the United 
States.   The plain language of the statute dictates that the 
normal meanings of "enemy" and "foreign" governments are 
understood as those which are enemy to, and foreign to, the 
United States.  As the Board must interpret the statute by 
its language, the Board relies on the words used in the 
definition stated in § 101(32), which necessarily rule out 
the United States government as an "enemy" or "foreign" 
government.  

The resultant regulation promulgated by the Secretary of the 
Department of Veterans Affairs, 38 C.F.R. § 3.1(y), carries 
forward the same distinctions between "enemy" and 
"foreign" governments.  It follows that the use of the same 
language was intentional, and therefore carries the same 
meaning as that of the statute from which it came.  

The Board notes that to presume that the statute and 
regulation contemplate the opposite, i.e., that treatment of 
German prisoners by the U.S. government or its agents should 
be considered in the analysis, produces an absurd result, 
namely that a U.S. agency would consider the U.S. government 
an enemy of itself.  This is an unreasonable and 
unconscionable result.

Accordingly, under 38 C.F.R. § 3.1(y)(2)(i), the Board must 
compare the veteran's internment by the Swiss with the 
circumstances of those held by governments deemed enemies of 
the U.S., by the U.S. government, during periods of war, to 
include physical hardships or abuse, psychological hardships 
or abuse, malnutrition, and unsanitary conditions.   

In Young v. Brown, 4 Vet. App. 106, 109 (1993), the Court 
held that 38 C.F.R. 
§ 3.1(y)(2)(i) provides "objective criteria" for 
determining POW status, and that when comparing the hardship 
suffered by a veteran while interned in a neutral country 
with the hardships suffered by veterans interned by enemy 
governments and forces, VA must consider "the kinds of 
hardship suffered, not the degree of hardships suffered."  
On appeal to the Court of Appeals for the Federal Circuit, 
however, that Court held that "the degree as well as the 
type of hardship suffered must be evaluated to determine 
comparability.  While every detention or internment certainly 
causes hardship, not every physical or psychological hardship 
that is suffered in a foreign, non-enemy government 
internment camp can be considered comparable to that suffered 
in an enemy internment camp."  Young v. Gober, 121 F.3d 662, 
666 (Fed. Cir. 1997).  

It is important to note here that the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  See Wensch v. Principi, 15 Vet. App. 362,  367 
(2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so. Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor some evidence over other evidence, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With respect to experiencing physical and psychological 
hardships or abuse while being held by the Swiss, the Board 
notes that on the initial POW Medical History form filed by 
the veteran in March 1984, he specifically denied 
intimidation, beatings, witnessing beatings, physical 
torture, witnessing physical torture, being held in isolation 
or in close quarters.  He also denied prolonged periods of 
fear, anxiety, depression, loneliness, or isolation.  He was 
not forced into marching.  In the August 1998 hearing, he 
testified under oath that he was allowed to walk freely 
around the town, unaccompanied by a guard, and had only to 
return in the evening for roll call.  He further testified 
that he suffered no physical abuse, and that the only 
physical problems he experienced were associated with the 
residuals of injuries sustained upon his crash landing.  
During his February 2002 hearing, he again testified under 
oath that although in the beginning he was pushed around a 
little bit, after that, it was more a matter of being cooped 
up and not being able to do what one would normally do, 
rather than being abused.

The Board notes that the veteran had the opportunity during 
his February 2002 hearing to explain the seemingly contrary 
assertions he made on the September 1993 POW Medical History, 
in which he indicated he had experienced constant 
intimidation, occasional beatings, and had been the 
occasional witness of others being beaten.  In addition, he 
reported psychological torture and being isolated for two 
days in a railroad car.  He also reported several other 
physical symptoms.  The veteran indicated that it did not 
mean anything to him at that time when he filled it out, but 
"as you go along things come up."  He then referred to the 
hardships of his parachute landing and his climb over the 
mountain during his escape.  He concluded his hearing by 
testifying that due to the nature of the VA health care 
system, veterans with POW status were assigned a higher 
priority in treatment, and that such priority was important 
to him because of his need for treatment.  

Based on the veteran's testimony, the Board affords more 
probative value to the veteran's initial March 1984 POW 
Medial History form and his subsequent hearing testimony in 
August 1998 and February 2002, where under oath he 
essentially disavowed any physical or psychological abuse by 
the Swiss government.  In assigning less weight to the 
September 1993 POW Medical History form, the Board points out 
also that the veteran's stated intentions in filling out the 
form had, in part, to do with his concerns regarding priority 
in medical care.  

As the Court of Appeals for the Federal Circuit has held, the 
degree of hardship experienced must be evaluated in making 
the POW determination.  Young v. Gober, at 666.  While the 
veteran no doubt suffered some degree of physical hardship 
while interned in Davos, there is nothing in the record to 
suggest it was on the order of forced marches, forced labor, 
or other physical hardships of that ilk, which other POWs 
during WWII endured at the hands of their German or Japanese 
captors.  Nor is there evidence of significant psychological 
hardship imposed on the veteran by the Swiss government.  
Though he was forced to check in at roll call in the 
evenings, he was free to move about the town, without fear, 
during the day.  Armed guards did not confine him to a small 
enclosed space.  Therefore, the Board finds the degree of the 
veteran's physical and psychological hardship does not rise 
to the level of that experienced by detainees of enemy 
governments.  

The veteran also asserts that since service connection has 
now been established for residuals of cold injuries to the 
left and right feet, for vascular disease of the left and 
right legs and feet, and for degenerative disc disease in the 
lumbar and cervical spine, all in connection with his crash 
landing into Switzerland and his subsequent escape from 
internment, it serves as evidence of physical hardship as 
contemplated by the regulation at hand.   The Board finds 
that these injuries were sustained both prior to and 
following internment, and were not perpetrated on the veteran 
by the Swiss government.  Therefore, they are not akin to 
those hardships considered by the regulation.  

With respect to experiencing malnutrition and unsanitary 
conditions, the veteran has testified on two occasions that 
he received the same type of food that the Swiss citizens 
were eating at that time.  He stated during the February 2002 
hearing that food was being rationed at that period of time 
all over Switzerland, and so everyone was on a limited diet.  
It was not a quality problem, but instead a quantity problem.  
In terms of sanitary conditions, the veteran spoke only of 
the lack of hot water.  Again, while the Board recognizes 
that these circumstances created hardship for the veteran, 
there is no evidence that he suffered diseases common to POWs 
who were malnourished or subjected to unsanitary conditions, 
such as avitaminosis, pellagra, or chronic dysentery. 

While the Board in no way seeks to diminish the veteran's 
service or the substantial personal sacrifices he made in 
service to his country, the VA's governing regulations 
dictate the outcome of this legal issue of recognition as a 
former POW.  Based on the record as a whole, the 
preponderance of the evidence is against the claim for POW 
status.

In reaching this determination, the Board highlights that 
since the last appeal, service connection has been granted 
for additional injuries associated with the veteran's jump 
into Switzerland and his escape from internment.  Moreover, 
given the history of this case, including the veteran's 
hearing testimony, it appears that at least one of his 
objectives, and perhaps the veteran's primary goal, was 
obtaining higher priority for VA health care.  The successful 
resolution of his service connection claims has helped him 
secure this desired objective.  It is the Board's hope and 
intention that the veteran has now received satisfaction to 
the fullest extent of the law.


ORDER

Entitlement to recognition as a former prisoner of war for 
Department of Veterans Affairs purposes is denied. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



